Exhibit 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION In connection with the Quarterly Report of The Reserve Petroleum Company (the "Company") on Form 10-Qfor the nine months ended September 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), we, Mason McLain and James L. Tyler, Principal Executive Officer and Principal Financial Officer, respectively, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
